At is Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 1/27/2021 has been considered.  Claims 1-2, 4, 7-8, 10, 13, 21-24, 26-30, and 32-48 are pending.  An action on the merit follows. 

NOTE:  Examiner respectfully suggests making amendments in accordance with MPEP 714 to ensure that the amendments are readily perceived.  See 37 CFR 1.21 (“The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived…”).  

Response to Arguments 
Amendments to the Specification
Applicant has corrected figure designations and has incorporated the originally filed claims into the specification.  Examiner agrees that no new matter has been added with this amendment to the specification.  
Rejections Under 112
	Examiner has read Applicant’s original specification and originally filed claims (reiterated by Applicant 1/27/2021) in their entireties and has considered Applicant’s arguments in full.  However, Examiner maintains the existence of new matter in the claims.  Specifically, Examiner respectfully submits that Applicant’s arguments confuse the product identification and monitoring features of the invention with the associated “stimuli” which affects the state of the monitored products.  See, e.g., “Remarks” at 23 (“A smart/sensor…can…monitor, track, and report a level of product freshness, gas identify a product….”).  Examiner agrees that there is support for identifying the product (e.g. in paragraph [0028]), but maintains the new matter rejection in view of the distinction between “stimuli” and “product” as in Applicant’s originally filed paragraph [0023] and originally filed claim set (March 2018).  Applicant’s specification at paragraph [0023] defines “stimuli” as, for example, gas that affects the product such that when there is a change in the stimuli the product identifier and the signal change is sent to a local or remote appliance (please see Applicant’s paragraph [0023]).  Moreover, and in view of Applicant’s specification in at least paragraph [0023], the stimuli cannot include the monitored product since the stimuli is disclosed as a gas or condition relative to the product.    
In view of the statements above, Examiner respectfully notes that Applicant appears to recite instances of “stimuli” in the claims in accordance with capabilities pertaining to the product (i.e. identify the products as in paragraph [0023]).  Applicant has also reflected the same confusion in Applicant’s Remarks.  See, e.g., “Remarks” at 24 (“Applicant notes that specific food [stimuli]…”).  However, as indicated above, the “stimuli” is different from the “product” as defined by Applicant’s paragraphs [0023] [0029].  Moreover, Applicant’s specification at paragraph [0028] specifically notes that “A smart/sensor, or a combination of tags…to monitor, track and report a level of product freshness, gas levels, or contaminants, identify a product or container….” (emphasis added).  Accordingly, Examiner maintains the position that the notification of identifications occurs with respect to the product.  Examiner has noted below in the new matter rejections the specific claims that present this inconsistency with respect to the originally filed subject matter.  For example, Claims 35-37 present new matter in view of Applicant’s originally filed specification since the “stimuli” is disclosed as, for example, a condition or gas (paragraph [0023]) relative to the product and is disclosed as separate from the product (Applicant’s specification at [0023] [0029]).  The stimuli therefore does not comprise the noted product.  Claim 13 presents a similar problem with respect to generating and facilitating orders.  Namely, Applicant’s specification discusses monitoring stimuli to determine whether a product in a container should be ordered (Applicant’s specification at [0029]), but does not discuss ordering the “stimuli” or gases/conditions of the product (see Examiner suggests amending the claims to follow the distinction set forth in the specification and the originally filed claim set.  
Examiner respectfully submits that all of Applicant’s positions and arguments are addressed via the explanation above.  Examiner further notes that there appears to be a discrepancy with Applicant’s paragraph citations (see, e.g., “Remarks” at 23 (citing paragraph [0052] for subject matter actually disclosed in paragraph [0028]).  
Regarding the rejections under 112(b), Examiner has withdrawn the previous rejections in view of Applicant’s amendments filed 1/27/2022.  However, Applicant’s amendments have also presented new 1129(b) issues as indicated in the rejection below.  
35 USC 101
	Applicant first argues that the “OA states that because the claims allegedly do not meet the Machine-or-Transformation (M-ot-T) Test, the claims are deemed not to recite patentable subject matter and the burden is passed to Applicant to demonstrate compliance.”  “Remarks” at 27.  Examiner has reviewed the Final Action filed 11/5/2021 in its entirety and finds no indication of the “Machine-or-Transformation Test” or of Applicant’s asserted burden.  Moreover, Examiner respectfully notes that the Machine-or-Transformation test, introduced in Gottschalk v. Benson, was deemed only a useful clue in view of Bilski v. Kappos, and is no longer the sole test for patent eligibility.  Bilski v. Kappos, 561 U.S. 593, 604 (2010).
	Applicant further argues that the disclosure of non-abstract elements or hardware to execute the steps and functions prevents findings of abstract ideas.  “Remarks” at 27-28.  Examiner respectfully disagrees.  Examiner notes that in view MPEP 2106.04 (a)(2)(III), claims that require computer elements may still recite mental processes.  See, e.g., MPEP 2106.04(a)(2)(III) (“Performing a mental process on a generic computer…performing a mental process in a computer environment…using a computer as a tool to perform a mental process….”).  For example, Applicant’s recitation of “to cause a computing device to determine by measurement, analysis or interpretation that the radio frequency signal output reading from the tag fails, maintains, reaches or exceeds a threshold amount specified for a radio frequency signal 
	Further, Examiner respectfully notes that the 2019 PEG requires examiners to determine whether a claim recites judicial exceptions in Step 2A Prong 1, and if so, that examiners are then to consider “whether the claim recites additional elements that integrate the exception into a practical application of that exception.”  84 Fed. Reg. 50, 54.  That is, after identifying that the claim recites a judicial exception, the Examiner then determines whether there are additional elements that integrate that judicial exception into a practical application.  Id.  Applicant argues that “the user of a radio frequency tag… is not an abstract idea and is more than generic computer components….”  “Remarks” at 27.  However, Examiner respectfully notes that the existence of additional elements does not necessarily end the analysis after Step 2A Prong 1.  Examiner considered the additional elements such as a RF tag in Step 2A Prong 2 of the 2019 PEG on page 5 of the Final Rejection.  “Final Rejection” at 5 (“These elements are recited at a high level of generality, add insignificant extra-solution activity….”).  
	Applicant further argues that the claims provide a technical solution to a technical problem through a radio frequency tag attached to the exterior of a container configured to use radio frequency signals to detect, track and monitor a stimuli by analyzing radio frequency signal output change readings that interact with the stimuli.  “Remarks” at 28.  Examiner respectfully disagrees.  First, Examiner notes that Applicant’s arguments do not define a technical problem or the technical solution to such.  Examiner has considered Applicant’s specification to determine whether there is an indication of a technical improvement and has found no indication of such.  See, e.g., 2106.05 (a) (citing McRO) (“the court relied on the specification’s explanation of how the particular rules recited n the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in animation instead of an abstract idea.”); id. (citing Affinity Labs) (relying on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement).  Applicant’s specification is more comparable to that which is seen in Affinity Labs since Applicant’s specification does not discuss the 
	Applicant further asserts that the claims are novel and non-obvious and an improvement over existing technologies.  “Remarks” at 28.  Examiner has addressed Applicant’s arguments to an improvement above, and Examiner further notes that “the question of whether a particular claimed invention is novel or obvious is “fully apart” from the question of whether it is eligible.”  Diamond v. Diehr, 450 U.S. 175, 190 (1981).  Applicant further argues that Examiner has not provided any reasoning or rationale under Step 2B.  “Remarks” at 28.  Examiner respectfully disagrees and notes that page 6 of the Final Rejection reflects Examiner’s analysis as to whether the claims offer inventive concept.  Applicant asserts that a tag outside of a container for detecting stimuli inside of a container amounts to more than mere data gathering.  “Remarks” at 28.  Examiner respectfully disagrees and notes that there is no meaningful limitation of how the data is being gathered in view of MPEP 2106.05 (g-h).  See MPEP 2106.05 (h) (“a data gathering step that is limited to a particular data source (such as the internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”).  Applicant’s tag location relative to the container therefore does not overcome findings of ineligibility.  Further, Applicant’s dependent claims state that the tag could also be placed inside the container (i.e. Dependent Claim 23), thus indicating that a specific placement of the tag is not integral to achieving the claimed invention.  
	Applicant again argues that the claims provide inventive concept.  “Remarks” at 28-29.  In view of the foregoing, Examiner respectfully maintains the eligibility rejection.  
Prior Art Rejections
monitoring stimuli relative to a product inside the container and identifying the product for orders based on a change in the stimuli as in paragraphs [0023] [0029] of Applicant’s specification.  Further, Applicant’s claims disclose “detection or identification” of the stimuli (e.g. Claim 1) and Examiner therefore maintains that citations to monitoring and detecting stimuli teach the claimed invention under the broadest reasonable interpretation of the claims.  Allen et al., disclose an invention similar to Applicant’s pending invention as both are related to monitoring and detecting product stimuli (or gases, for example, as in Applicant’s paragraph [0023]) to determine whether a product falls below a predetermined level (See at least Figure 4 in Allen et al.).  Allen et al. further disclose that the tag may be placed on the exterior or interior of the container [0019] and that a chemically based sensor may be operable to detect monitored material (monitored material in the container [0019] [0041]) phase transition transformation [0034] and to measure stages of material deterioration [0037].  As is known in the chemical art, chemical sensors are measurement devices that convert a chemical or physical property of an analyte into a measurable signal.  As such, Examiner respectfully maintains that Allen et al. do disclose monitoring stimuli inside a container via a tag placed outside of the container.    
Applicant also places a primary focus on asserting that Allen et al. only teach monitoring environmental conditions of a product in a container.  See, e.g., “Remarks” at 29.  As discussed above, Applicant’s claims under the broadest reasonable interpretation also amount to monitoring environmental conditions of a product in a container in view of Applicant’s specification in at least paragraph [0023].  However, in the interest of compact prosecution, Examiner goes beyond the scope of the claims to further address Applicant’s arguments below.  
102 Rejections:  
	Applicant first argues that Allen et al. fail to teach “a radio frequency tag attached to the exterior of a container that uses radio frequency output change signal analysis to detect, identify, track or monitor 
	Applicant again reiterates that Allen et al. fail to teach “a stimuli in a container using radio frequency signals to detect, identify, track or monitor the following:  (1) detect or identify the stimuli or a change in the stimuli; (2) detect or identify an element, chemical or compound of the stimuli; (3) detect or identify a condition of the stimuli; (4) detect or identify a contaminant of the stimuli; or (5) detect or identify the level of freshness, spoilage or contamination of the stimuli.”  Examiner respectfully notes that this language does not exactly match that which is in the presently filed claims and maintains the position taken above in view of paragraphs [0019] [0025] [034] [0037] [0041].  
	Applicant again argues that Allen et al. teach detecting and monitoring only environmental conditions and not a product and that only conditions outside of a container are monitored.  Examiner respectfully disagrees and again cites paragraphs [0034] [0037] discussing a chemical based sensor in addition to the environmental sensor and further cites [0019] [0034] [0037] [0041] in teaching monitoring the material inside the container through the chemically based sensor in the RFID tag, wherein the RFID tag may be placed inside or outside of the container.  
	Applicant argues that “Allen only references environmental conditions.  Examiner incorrectly confuses content with conditions.”  “Remarks” at 31.  As discussed above, Examiner respectfully disagrees with this assertion.  First, Examiner respectfully notes that Applicant incorrectly confuses “stimuli” with “product” in Applicant’s arguments and amended claims based on the definitions disclosed in Applicant’s originally filed specification.  See, e.g., Applicant’s Specification at [0023] [0029].  Moreover, Examiner submits that Allen et al. do disclose container content (i.e. monitored material [0041]) and that an RFID tag including a chemically based sensor [0034] [0037] may be placed inside or see, e.g., Independent Claim 1 and Dependent Claim 23 of Applicant’s pending claims).  
	Applicant again argues that the conditions sensed by Allen et al. are only sensed outside of the container.  “Remarks” at 32.  Examiner respectfully disagrees this assertion, but Examiner has provided in the statements above and rejection below more examples of Allen et al. disclosing a tag located outside of the container for monitoring material within.  (i.e. paragraphs [0019] [0034] [0037] [0041] of Allen et al.).  
	Applicant argues again that the Examiner confuses condition with content.  “Remarks” at 32.  Examiner respectfully submits that this argument has been addressed above.  
	Applicant further argues that Allen et al. do not teach radio frequency sensing a product in a container.  Examiner respectfully disagrees and again notes that Allen et al. do teach that an RFID tag may be placed inside a container, on a product inside a container, or outside of the container in paragraph [0019] and that Allen et al. further disclose at least monitoring environmental conditions via the RFID tag [0025] and a chemically based sensor in the RFID tag [0034] [0037] to measure stages of deterioration [0034] [0037] for monitored material [0041].  Moreover, Examiner respectfully notes that Applicant’s claims do not disclose “identify a product” as is argued in Applicant’s Remarks.  “Remarks” at 33.  
	Applicant further argues Examiner’s rejection to Claim 46.  “Remarks” at 33.  Claim 46 recites “a tag further comprises a battery-less tag or a label configured to use radio frequency signals to communicate using RFID, NFC, Bluetooth, Wi-Fi or any other wireless protocol or combinations thereof.”  Applicant concedes however that Allen et al. teach the use of RFID tags.  “Remarks” at 33.  Since RFID labels are one of the “or” options listed in the claim, Examiner does not understand Applicant’s position regarding the rejection.  
	Applicant again reiterates that Allen et al. “cannot differentiate between a perishable food item, a rock or an empty container.  Allen does not teach, suggest or anticipate the use of radio frequency sensing to detect, identify, track or monitor a product inside of a container.”  However, Examiner respectfully submits that Applicant is arguing subject matter not reflected in the scope of Applicant’s claims.  Applicant’s claims for example do not limit the subject matter to only product identification.  Applicant’s claims under the broadest reasonable interpretation amount to “detection” of the stimuli.  As discussed above, Allen et al. do teach detection of monitored stimuli in a container.  For example, Allen et al. do teach that an RFID tag may be placed outside of the container in paragraph [0019] and Allen et al. further disclose at least a chemically based sensor in the RFID tag [0034] [0037] to measure stages of deterioration [0034] [0037] for monitored material [0041].
	Accordingly, Examiner maintains the rejection for the foregoing reasons.  
Please Note:  If Applicant were to amend the claims to disclose, for example, identifying a product based on the change in stimuli, then Examiner would reconsider the relevance of Allen et al. to product identification.  However, barring any disclosure of product identifications, Examiner respectfully submits that any arguments directed to such are irrelevant to the pending claims.   
103 Rejection:  
	Applicant first argues deficiencies of Baca et al.  “Remarks” at 34-35.  However, Examiner respectfully notes that these arguments are directed towards subject matter covered in Allen et al. as is reflected in the action below.  
	Applicant also argues deficiencies of Ma et al.  “Remarks” at 35-36.  However, Examiner respectfully notes that these arguments are directed towards subject matter covered in Allen et al. as is reflected in the action below.  
	Applicant also argues that “for the fact that radio frequency sensing is only present on the record in Applicant’s specification, it logically follows that the Examiner’s attempt to disclose radio frequency sensing technology citing prior art such as Allen, Baca and Ma shows that the Examiner has improperly used said disclosure from Applicant’s specification and that the combinations of Allen, Baca and Ma are an exercise of impermissible hindsight.”  Examiner finds this argument unclear.  First, Allen et al. clearly disclose RFID tags in at least paragraph [0037].  Further, Applicant clearly agrees that Allen et al. disclose the use of RFID tags in at least page 33 of Applicant’s Remarks.  “Remarks” at 33 (“Allen only 
	Applicant further argues that Allen et al. fail to teach “…determine…output change reading…fails, maintains, reaches or exceeds a threshold amount specified….”  “Remarks” at 37.  Examiner however cited comparisons of collected data to baseline limits in at least paragraphs [0040-0041].  Examiner respectfully submits that Allen et al. do teach Applicant’s limitations in view of the foregoing.  
	Applicant argues that the user interface device is not reflected in Allen et al.  “Remarks” at 37.  Examiner has cited additional prior art for this teaching as is reflected in the rejection below.  
	Applicant further argues the teachings of Baca et al.  “Remarks” at 38.  Examiner respectfully submits that the RFID capabilities are taught in Allen et al. as indicated in the statements above.  
	Applicant further argues the combination of Allen et al., Baca et al., and Ma et al.  “Remarks” at 38.  Examiner respectfully submits that the rejection below reflects a proper combination.  
	Applicant again states that the present invention “discloses a radio frequency tag attached to the exterior of a container configured to use radio frequency signals to interact with a product inside the container and to analyze the signal output changes to detect, identify, track or monitor a product in the container which can also be inside a refrigerator.”  “Remarks” at 38-39.  However, Applicant’s claims do not reflect this characterization.  Namely, Applicant’s arguments appear to confuse “product” and “stimuli” in view of Applicant’s paragraphs [0023] [0029].  Further, Applicant’s claims under the broadest reasonable interpretation amount to monitoring the stimuli in the container, wherein the stimuli may be conditions pertaining to the product.  
	Applicant again argues citations of Ma et al. and argues that the combination with Allen et al. does not teach the claims.  “Remarks” at 39.  Examiner respectfully submits that the rejections below reflect the claimed invention and that Examiner’s citations were to provide context for Ma et al.  

	Applicant again argues that Allen et al. do not disclose “the use of radio frequency sensing to detect, identify, track or monitor a product inside a container.”  “Remarks” at 40.  Examiner respectfully notes that Applicant’s claims are directed to “stimuli” which does not include “product” in view of Applicant’s originally filed specification.  Examiner further notes however that Allen et al. do at least teach monitoring both stimuli and product in at least paragraphs [0019] [0025] [0034] [0037] [0041].  
	Applicant further argues that Allen et al. do teach “the radio frequency tag can further attach to the stimuli or the interior of a closeable container configured to hold the stimuli to provide a signal or output change reading caused by the interaction with the stimuli.”  “Remarks” at 40.  Examiner respectfully disagrees and notes that, for example, paragraph [0019] of Allen et al. discloses “the RFID tag 105 can be placed inside the container 101, it can be affixed to an outer surface of the container 101 (as shown in FIG. 1), or it can be positioned directly on the product that is inside the container 101…” and that paragraph [0034] recites “the environmental sensor 202 may be well-known in the art chemically based sensor that may be operable to detect, for example, monitored material phase transition/transformation….”
With respect to Claim 34, Applicant again argues that “Allen does not disclose radio frequency sensing.”  “Remarks” at 41.  Examiner again respectfully notes that Applicant has stated that Allen et al. both teach and do not teach RFID sensing (see above) and therefore maintains the rejection as indicated below.  Examiner respectfully submits that Applicant’s arguments with respect to pages 41-42 of the “Remarks” have been addressed in the statements above.  
Applicant argues that Examiner has not addressed Claim 8 which recites “the tag comprises an NFC, RFID or hybrid tag or a tag configured to communicate using Bluetooth protocol.”  “Remarks” at 43.  Specifically, Applicant argues that Examiner has not addressed the “Bluetooth” capability.  Id.  Examiner respectfully notes that Applicant’s claim recites “or” (i.e., listing various options) and that it is therefore not necessary to address the “Bluetooth” option in rejecting this claim.  
Examiner respectfully submits that Applicant’s statements on pages 43-51 have been addressed in the comments above.  
Applicant argues again Examiner’s rejection of Claim 13 in view of Allen et al., Baca et al., and Miller et al.  However, Examiner respectfully notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In sum, Examiner respectfully submits that there is confusion between Applicant’s pending claims, Applicant’s arguments, and Applicant’s originally filed disclosure.  Applicant largely appears to confuse “stimuli” and “product” with respect to the originally filed disclosure as is discussed further below.  

Claim Objections
Claims 1-2, 4, 7-8, 10, 13, 21-24, 26-30, and 32-48 are objected to because of the following informalities:
Claims 1 and 7 each recite “the tag” and “radio frequency tag,” and while it is clear that the same tag is being referenced, Examiner respectfully requests that Applicant use consistent terminology when referencing the tag in the independent and dependent claims.  Claims 1 and 7 are therefore objected to for this inconsistency.  Claims 2, 4, 8, 10, 13, 21-24, 26, and 34-36 depend on Claims 1 and 7 and are therefore also objected to as they fail to cure the deficiency set forth.  Please note:  at least some dependent claims also recite variations of “tag” and should therefore also be addressed.    
Claims 1 and 7 recite “computing device memory,” and while it is clear that this memory references the previously disclosed “non-volatile, non-transitory memory” in the claims, Examiner respectfully requests that Applicant use consistent terminology when referencing the “memory” in the 
Claims 1, 7, and 27 recite “closed container” and “container,” and while it is clear that the same container is being referenced, Examiner respectfully requests that Applicant use consistent terminology when referencing the container in the claims.  Claims 1, 7, and 27 are therefore objected to for this inconsistency.  Claims 2, 4, 8, 10, 13, 21-24, 26, 28-30, and 32-38 depend on Claims 1, 7, and 27 and are therefore also objected to as they fail to cure the deficiency set forth.
Claims 1 and 7 recite “a measurable radio frequency signal output change” and “the radio frequency output change reading” and while it is clear that these recitations reference the same radio frequency signal output, Examiner respectfully requests that Applicant use consistent terminology when referencing the aforementioned outputs in the claims.  Claims 4 and 10 recite “the radio frequency signal output change” in reference to the same output, and Examiner thus submits that Claims 4 and 10 also present this inconsistency.  Claims 1, 4, 7, and 10 are therefore objected to for this inconsistency.  Claims 2, 4, 8, 10, 13, 21-24, 26, and 34-36 depend on Claims 1 and 7 and are therefore also objected to as they fail to cure the deficiency set forth.  
Claim 7 recites “a notification to the user interface device, a notification comprising…” and should instead recite “a notification to the user interface device, the notification comprising….”  Claim 7 is therefore objected to for this oversight.  Claims 8, 10, 22, 24, 26, and 36 depend on Claim 7 and are therefore also objected to as they fail to cure the deficiency set forth.    
Claim 7 recites “configured to execute an application in communication with the computing device memory to cause the computing device:…  to cause the computing device to determine….to cause the computing device to send…”  Examiner respectfully submits that the last two limitations should instead recite “to determine…” and “to send…” since the computing device is already disclosed as executing the determine and send steps.  Accordingly, Claim 7 is objected to for this informality.  Claims 
Claim 13 recites three recitations of “an order,” and Examiner respectfully submits that the latter two recitations should recite “the order” in view of the first recitation of “order.”  Claim 13 is therefore objected to for this oversight.    
Claims 39, 43, and 47-48 recite “a measurable change in the stimuli” twice and Examiner respectfully submits that the second recitation should read “the measurable change in the stimuli” in view of the first recitation of “measurable change in the stimuli.”  Claims 39, 43, and 47-48 are therefore objected to for this oversight.  Claims 40-42 and 44-47 depend on Claims 39, 43, and 47-48 and are therefore also objected to for failing to cure the deficiency set forth.    
Claim 39 recites “tags attached to the exterior of containers” and although it is clear that each tag attaches to an exterior of a corresponding container, Examiner respectfully requests that Applicant amend the language to better demonstrate such matter (e.g., wherein each tag is attached to the exterior of a corresponding container).  Claim 39 is therefore objected to for this inconsistency.  Claims 40-42 depend on Claim 39 and are therefore also objected to for this inconsistency.  
Claim 41 recites “wherein a user interface device” and should instead recite “wherein the user interface device” since the limitation clearly modifies the user interface device disclosed in Claim 39.  Claim 41 is objected to for this oversight.  
Claims 42 and 46 recite “wherein a tag” and should instead recite “wherein the tag” since the limitation clearly modifies the tag disclosed in Claims 39 and 43.  Claims 42 and 46 are therefore objected to for this oversight.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-8, 10, 13, 21-24, 26-30, 32, and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, 27, and 33 recite “a notification to the user interface device comprising an identification of the stimuli”; “a notification comprising an identification of the stimuli inside the container”; “provides a measureable signal or output change reading to identify the stimuli”; and “send a notification comprising a detection or identification of the stimuli,” respectively.  Examiner has searched the originally filed specification in its entirety and finds no indication of support for the provided limitations to demonstrate Applicant’s possession at the time of filing.  Specifically, paragraphs [0023] and [0029] discuss notifications of environmental conditions or that a product is fresh or spoiled, but not that a specific stimuli or “gas” [0023] is identified in a notification or that a signal is provided to identify the stimuli.  Rather, Applicant’s specification distinguishes between “products” of the invention and “stimuli” or gases ([0023]) in that the stimuli may be monitored for potential detection to determine whether a product order can be placed [0029].  Moreover, while Applicant’s specification does recite detecting and measuring stimuli [0023], notifying devices when a gas level fails, maintains, or exceeds a it is instead the products that are identified in notifications and that signal changes are monitored for detection of stimuli to reorder products.  Examiner therefore rejects Claims 1, 7, 27, and 33 for recitations of new matter.  Claims 2, 4, 8, 10, 13, 21-24, 26, 28-30, 32, and 34-38 depend on the rejected claims and are therefore also rejected as they fail to cure the deficiency set forth.  
Claim 13 recites “transmit an order to replace the stimuli” and “receive a confirmation for an order for the stimuli.”  Examiner has searched the originally filed specification in its entirety and finds no support for ordering stimuli as is provided in the limitations.  Rather, the specification notes that products may be ordered based on changes in stimuli [0029] but does not indicate that the stimuli is to be ordered.  Further, as noted above, Applicant distinguishes between “stimuli” or gases and “products” in at least paragraph [0023].  As such, Applicant’s specification does not demonstrate possession of ordering the stimuli at the time of filing.  Examiner therefore rejects Claim 13 for new matter.  
Claims 23-24 and 30 recite “tag can further attach to a/the stimuli….”  Examiner has searched the originally filed specification in its entirety and finds no support for the tag attaching to the stimuli.  Specifically, Applicant defines stimuli as, for example, gases [0023] and Applicant further discusses tag data attached to products in at least [0020-0021], but does not discuss tags attached to stimuli or gases.  Applicant’s specification therefore does not demonstrate possession of the tags attaching to stimuli/gases at the time of filing.  Examiner therefore rejects Claims 23-24 and 30 for new matter.  
Claims 35-37 recite “the stimuli comprises a perishable food, product, item….”  Examiner has searched the original specification in its entirety and finds no support for the stimuli comprising a perishable food, product, or item as is defined in Applicant’s specification.  Specifically, Applicant’s specification distinguishes between products and stimuli as discussed above and in Applicant’s paragraph [0023] and further notes that stimuli (i.e. gases as in [0023]) are monitored for potential ordering of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-8, 10, 13, 21-24, 26-30, and 32-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite “a radio frequency signal reading for the/a stimuli” and it is unclear whether this reading corresponds to the previously recited readings in the claims or, for example, a different predetermined standard for the readings.  Claims 1 and 7 are therefore rejected as indefinite.  Claims 2, 4, 8, 10, 13, 21-24, 26, and 34-36 depend on Claims 1 and 7 and are therefore also rejected as indefinite.
Claim 7 recites “at least one radio frequency signal reading,” “the reading,” “a radio frequency signal,” and “the radio frequency signal reading represents a measurable radio frequency signal output change,” and Examiner respectfully submits that the various recitations of the signals amounts to inconsistencies that render the scope of the limitation unclear.  Moreover, “the reading” and “the radio frequency signal reading” lack antecedent basis.  The scope of Claim 7 is thus indefinite and Claim 7 is 
Claim 7 recites multiple recitations of “a stimuli” and also recites “the stimuli” and it is unclear whether the same or different instances of stimuli are being claimed.  See MPEP 2173.05 (e) (“Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”).  Claim 7 is therefore rejected as indefinite.  Claims 8, 10, 22, 24, 26, and 36 depend on Claim 7 and are therefore also rejected as indefinite.  
Claim 13 recites “the presence or absence” without antecedent basis and is therefore indefinite.  Claim 13 also recites “a tag attached to the container” and it is unclear whether this tag corresponds to the recited “tag” and/or “radio frequency tag” of parent Claim 1 or a different tag.  Claim 13 also recites “the container” and “a container” but depends on Claim 1 which presents different recitations of “container.”  Such recitations are indefinite in view of MPEP 2173.05.  See MPEP 2173.05 (e) (“Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”).  Claim 13 is therefore rejected as indefinite for the foregoing reasons.  
Claim 21 recites “a refrigerator” and it is unclear whether this refrigerator is the same refrigerator claimed in parent claim 1 or a different refrigerator.  The structure of Claim 21 and the interaction of the elements are therefore unclear, thus rendering the scope of the claim indefinite.  Claim 21 is therefore rejected as indefinite.  
Claims 23 and 24 recite “a closeable container constructed to hold the stimuli to provide a signal output change reading caused by the interaction with the stimuli” and it is unclear whether a different container is being disclosed than that which is disclosed in claims 1 and 7 or whether the same closed container is being referenced in accordance with the same interaction and the same stimuli.  Accordingly, the scope is unclear and Claims 23 and 24 are rejected as indefinite.  
Claims 23 and 24 recite “a signal output change reading caused by the interaction with the stimuli” and appears to claim the same “interaction” as that which is disclosed in claims 1 and 7, but it is not clear whether the same “signal” as in Claims 1 and 7 is being claimed in Claims 23 and 24 or a whether a different signal is being claimed.  Further, as discussed in the rejection above, it is unclear whether there are different signals in Claims 1 and 7, and it is therefore unclear whether the signal of Claims 23 and 24 is referencing the subject matter of claims 1 and 7 or a new signal.  Claims 23 and 24 are therefore rejected as indefinite.  
Claims 26, 29, and 34 recite “the radio frequency signal output change measurements” without antecedent basis.  Parent Claims 1, 27, and 7 do recite “a measureable radio frequency signal output change/a measureable signal output change reading” but do not discuss multiple measurements.  Accordingly, Claims 26, 29, and 34 rejected as indefinite.  
	Claims 26, 29, and 34 recite “the level” without antecedent basis.  Claims 26, 29, and 34 are therefore rejected as indefinite.  
Claim 27 recites multiple recitations of “a stimuli” and also recites “the stimuli” and it is unclear whether the same or different instances of stimuli are being claimed.  See MPEP 2173.05 (e) (“Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”).  Claim 27 is therefore rejected as indefinite.  Claims 28-30, 32-33, and 37-38 depend on Claim 27 and are therefore also rejected as indefinite.  
Claim 28 recites “a radio frequency signal output change that detects and interacts with the stimuli to determine if the reading fails…a threshold amount specified for a radio frequency signal reading” and it is unclear how a “change” is detecting and interacting with the stimuli as Applicant’s specification discloses signals interacting with the stimuli [0023].  Moreover, there is no antecedent basis for “the reading” and it is unclear as to whether this reading corresponds to the reading of parent Claim 27.  Additionally, it is unclear as to whether “a radio frequency signal reading” corresponds to other readings of claim 28 and parent claim 27.  Claim 28 is therefore rejected as indefinite.  
Claim 30 recites “a stimuli” and “a closeable container constructed to hold a stimuli” and it is unclear whether the same “container” and “stimuli” of parent Claim 27 are being referenced.  Claim 30 is therefore rejected as indefinite.  
Claim 32 recite “the received radio frequency signal output change reading” without antecedent basis for an entity receiving the radio frequency signal output change reading in parent Claim 27.  Further, it is not clear what element is receiving the radio frequency signal output change reading, and the structure of the claim is therefore unclear. Moreover, claim 32 recites “a radio frequency signal output reading” and it is unclear whether this signal output corresponds to any signals or readings disclosed in Claims 32 and 27.  Claim 32 is therefore rejected as indefinite.  
Claim 33 recites “the presence, level or quantity of a stimuli, contaminant, chemical, compound, element or condition of the stimuli in the container” without antecedent basis for “the presence, level or quantity.”  Claim 33 is therefore rejected as indefinite.  
Claim 39 recites “the presence or absence” without antecedent basis.  Claim 39 is therefore rejected as indefinite.  Claims 40-42 depend on Claim 39 and are therefore also rejected as indefinite.  
Claim 39 recites “the tag” without antecedent basis.  Claim 39 is therefore rejected as indefinite.  Claims 40-42 depend on Claim 39 and are therefore also rejected as indefinite.  
Claim 39 recites “the plurality of radio frequency signals” without antecedent basis and it is further unclear which recitation of previously disclosed signals are being referenced.  Claim 39 is therefore rejected as indefinite.  Claims 40-42 depend on Claim 39 and are therefore also rejected as indefinite.  
Claim 39 recites “the signal” without antecedent basis.  Claim 39 is therefore rejected as indefinite.  Claims 40-42 depend on Claim 39 and are therefore also rejected as indefinite.  
Claim 39 recites multiple instances of “a stimuli” and “the stimuli” and it is unclear which recitation of “stimuli” are being referenced in each instances.  See MPEP 2173.05 (e) (“Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”).  Claim 39 is 
Claim 40 recites “the presence, level or quantity of a stimuli” without antecedent basis for “level or quantity of a stimuli.”  Moreover, it is unclear whether “a stimuli” is referencing the same “stimuli” disclosed in parent Claim 39 or whether a different stimuli is being claimed.  Claim 40 is therefore rejected as indefinite.
Claims 43, 47, and 48 recite “a stimuli” in multiple occurrences and “the stimuli” and it is unclear whether the same or different stimuli is being claimed in each instance of each claim.  See MPEP 2173.05 (e) (“Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”).  Claims 43, 47, and 48 are therefore rejected as indefinite.  Claims 44-46 depend on the parent claims and are therefore also rejected as they fail to cure the deficiency set forth.  
Claims 43, 47, and 48 each recite “a container” in more than one occurrence and “the container” and it is unclear whether the same container is being disclosed in each instance and/or whether a new container is being introduced.  See MPEP 2173.05 (e) (“Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”).  Claims 43, 47, and 48 are therefore rejected as indefinite.  Claims 44-46 depend on the parent claims and are therefore also rejected as they fail to cure the deficiency set forth.  
Claims 43, 47, and 48 recite “the signal” without antecedent basis.  Claims 43, 47, and 48 are therefore rejected as indefinite.  Claims 44-46 depend on the parent claims and are therefore also rejected as they fail to cure the deficiency set forth.  
Claim 44 recites “the presence, level or quantity of a stimuli or a contaminant of the stimuli of the container” without antecedent basis for “the presence, level or quantity of a stimuli.”  Further, it is unclear whether “a stimuli” is referencing the same “stimuli” disclosed in parent Claim 43 or whether a different stimuli is being claimed.  Claim 44 is therefore rejected as indefinite.  
Claim 45 recites “the presence or absence of a stimuli in a container using radio frequency signal output change readings from a tag attached to the container and to send a notification to the user interface device” and it is not clear whether the same stimuli, container, tag, and notification are being claimed as in parent Claim 48.  Further, there is no antecedent basis for “the presence or absence of a stimuli.”  Accordingly, Claim 45 is rejected as indefinite.  
	Claim 48 recites “a computing device comprising…configure the system to:  receive…a computing device application configured to…the computing device configured to…the computing device configured to…” and the structure of this recitation renders the scope of the computing device unclear.  For example, it appears that the above-noted “receive” limitation is intended to fall within the configuration of the system, but its indentation is set relative to the recited structural components.  Moreover, it appears that the computing device application should be a part of the computing device, but its indentation suggests that it is instead a configuration of the system.  Examiner suggests adjusting the indentations of the limitations in Claim 48 to clarify which limitations fall within the computing device configuration, and Examiner further suggests clarifying which components are a part of the computing device versus a part of the overall system.  Claim 48 is therefore rejected as indefinite.  Claim 45 depends on Claim 48 and is therefore also rejected as it fails to cure the deficiency set forth.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8, 10, 22, 24, 26, 36, and 39-48 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.  
Independent Claim 7 substantially recites:  a method comprising:  providing a computing device, the computing device comprising a processor and a non-volatile, non-transitory memory, a user interface device in communication with the computing device, a radio frequency reader connected to or in communication with the computing device, and a radio frequency tag attached to the exterior of a closed container and the processor configured to execute an application in communication with the computing device memory to cause the computing device:  to receive at least one radio frequency signal reading from the tag attached to the exterior of the closed container in communication with a stimuli in the container, wherein the reading is generated when a radio frequency signal detects and interacts with a stimuli in the container and the radio frequency signal reading represents a measurable radio frequency signal output change due to the interaction with the stimuli; to cause the computing device to determine by measurement, analysis or interpretation that the radio frequency signal output change reading from the tag fails, maintains, reaches or exceeds a threshold amount specified for a radio frequency signal reading for a stimuli; and to cause the computing device to send a notification to the user interface device, a notification comprising a detection or an identification of the stimuli inside the container.  
The recited limitations cover systems and processes that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind with the additional recitation of generic computer components, certain methods of organizing human activity, and natural phenomena (transmit signals and signal changes).  See, e.g., MPEP 2106.04 (b) (citing O’Reilly v. Morse) (explaining that electromagnetism to transmit signals falls within natural phenomena).  That is, other than reciting “the processor configured to execute an application in communication with the computing device memory to cause the computing device”; “at least one radio frequency signal reading from the tag attached to the exterior of the closed container in communication with a stimuli in the container, wherein the reading is generated when a radio frequency signal detects and interacts with a stimuli in the container”; and “user interface device,” in Claim 7, nothing in the claim precludes the steps from practically being performed in the mind or via certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of the claims encompass collecting data to monitor container content.  See also October 2019 Update at 9 (“The use of a physical aid…to help perform a mental step…does not negate the mental nature of this limitation.”)  If a claim, under its broadest reasonable interpretation, covers determine by measurement, analysis, or interpretation….).  Similarly, if a claim, under its broadest reasonable interpretation, covers subject matter viewed as certain methods of organizing human activity (i.e. providing the computing device…), then the claim recites a judicial exception.  Accordingly, Claim 7 recites a judicial exception.
The judicial exception is not integrated into a practical application.  As stated above, Claim 7 recites the additional elements of “the processor configured to execute an application in communication with the computing device memory to cause the computing device”; “at least one radio frequency signal reading from the tag attached to the exterior of the closed container in communication with a stimuli in the container, wherein the reading is generated when a radio frequency signal detects and interacts with a stimuli in the container”; and “user interface device,” with the recited limitations.  These elements are recited at a high level of generality, add insignificant extra-solution activity to the judicial exception (data collection), and generally link the use of the exception to a particular technological environment or field of use (i.e. computers, RF technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-h).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to monitor container content.  Claim 7 is therefore directed to a judicial exception.  
The additional elements “the processor configured to execute an application in communication with the computing device memory to cause the computing device”; “at least one radio frequency signal reading from the tag attached to the exterior of the closed container in communication with a stimuli in the container, wherein the reading is generated when a radio frequency signal detects and interacts with a stimuli in the container”; and “user interface device,” do not offer “significantly more” than what is already known.  Specifically, Alice provides that using computers, processors, and memories/applications to execute instructions demonstrates well-understood, routine, and conventional activity.  See Alice v. CLS Bank, 573 U.S. 208, 223-24 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically see also See MPEP 2106.05 (f) (distinguishing between claims which recite technological solutions to technological problems and claims reciting mere instructions to apply a judicial exception and finding a lack of inventive concept in the latter).  Furthermore, and in view of MPEP 2106.05, collecting RF signals via readers and tags applies to mere data collection and is therefore insufficient to offer inventive concept.  Additionally, disclosing containers for housing products and for attachment with conventional sensory components does not overcome the rejection in light of MPEP 2106.05 (g) (h) (Extra Insignificant Extra-Solution Activity and Field of Use and Technological Environment), wherein collecting and transmitting information is directed towards mere data gathering and wherein post-token elements (i.e. food containers) are regarded as field of use and are similarly insufficient to provide “significantly more” than the judicial exception.  See MPEP 2106.05 (h) (“limitations that amount to merely indicating …technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application…”); id. (“adding token postsolution components did not make the concept patentable….”).  That is, product containers for housing products and attaching with sensors amount to field of use elements that are ancillary or token elements relative to the invention of monitoring container content.  Further, the user interface device is comparable to subject matter rendered ineligible in TLI Communications where the Federal Circuit opined that gathering and analyzing information using conventional techniques and displaying the result is insufficient to demonstrate “significantly more” than the judicial exception.  MPEP 2106.05 (a); TLI Communications v. AV Automotive, 823 F.3d 607, 612-13 (Fed. Cir. 2016).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
Accordingly, the claim recites generic elements performing well-understood, routine, and conventional activity.  Claim 7 is therefore ineligible.  

	Dependent Claim 10 recites the additional element of an algorithm, artificial intelligence, or software program configured to interpret signals.  Interpreting signals amounts to mental concepts but for the recitation of generic elements.  The use of device implementing algorithms, artificial intelligence, or software programs does not integrate the judicial exception into a practical application.  Namely, the algorithms, artificial intelligence, or software programs are claimed at a high level of generality and merely link the abstract idea of interpreting signals to a computing field.  MPEP 2106.05 (f-h).  Further, the algorithms, artificial intelligence, or software program do not amount to “significantly more” than the abstract idea.  Specifically, Alice provides that using computers, processors, and memories/applications to execute instructions demonstrates well-understood, routine, and conventional activity.  See Alice, 573 U.S. at 223 (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Moreover, the algorithms or artificial intelligence are recited as tools to perform an existing process in view of MPEP 2106.05 (f) and are therefore insufficient to offer inventive concept.  See MPEP 2106.05 (f) (distinguishing between claims which recite technological solutions to technological problems and claims reciting mere instructions to apply a judicial exception and finding a lack of inventive concept in the latter).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
Accordingly, Dependent Claim 10 is also ineligible.  
a method for detecting, identifying, monitoring or tracking a stimuli in a container using radio frequency signal output change readings, comprising:  a computing device receiving, from a radio frequency reader of a plurality of radio frequency readers, radio frequency signal output change readings from tags attached to the exterior of containers, wherein each tag is configured to communicate a plurality of radio frequency signal output change readings that interact with a stimuli in the container with the tag; the computing device, in communication with the radio frequency reader, analyzing at least one signal change from the plurality of radio frequency signals, wherein the signal changes in response to a detection of the presence or absence of a stimuli or a measurable change in the stimuli in the container; a computing device application analyzing the signal change using algorithms or artificial intelligence to detect or identify the stimuli or a measurable change in the stimuli in the container; and the computing device sending a notice to a user interface device or indicating a value for the stimuli in the container based on the radio frequency signal output change readings.  
The recited limitations cover systems and processes that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind with the additional recitation of generic computer components and natural phenomena (transmit signals and signal changes).  See, e.g., MPEP 2106.04 (b) (citing O’Reilly v. Morse) (explaining that electromagnetism to transmit signals falls within natural phenomena).  That is, other than reciting “a radio frequency reader of a plurality of radio frequency readers”; “radio frequency signal output change readings from tags attached to the exterior of containers, wherein each tag is configured to communicate a plurality of radio frequency signal output change readings that interact with a stimuli in the container with the tag”; “the computing device, in communication with the radio frequency reader”; “user interface device,” and “algorithms or artificial intelligence” in Claim 39, nothing in the claim precludes the steps from practically being performed in the mind.  For example, but for the recited elements, the limitations in the context of the claims encompass collecting data to monitor container content.  See October 2019 Update at 9 (“The use of a physical aid…to help perform a mental step…does not negate the mental nature of this limitation.”)  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
The judicial exception is not integrated into a practical application.  As stated above, Claim 39 recites the additional elements of “a radio frequency reader of a plurality of radio frequency readers”; “radio frequency signal output change readings from tags attached to the exterior of containers, wherein each tag is configured to communicate a plurality of radio frequency signal output change readings that interact with a stimuli in the container with the tag”; “the computing device, in communication with the radio frequency reader”; “user interface device,” and “algorithms or artificial intelligence” with the recited limitations.  These elements are recited at a high level of generality, add insignificant extra-solution activity to the judicial exception (data collection), and generally link the use of the exception to a particular technological environment or field of use (i.e. computers, RF technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-h).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to monitor container content.  Claim 39 is therefore directed to a judicial exception.    
The additional elements “a radio frequency reader of a plurality of radio frequency readers”; “radio frequency signal output change readings from tags attached to the exterior of containers, wherein each tag is configured to communicate a plurality of radio frequency signal output change readings that interact with a stimuli in the container with the tag”; “the computing device, in communication with the radio frequency reader”; and “algorithms or artificial intelligence” do not offer “significantly more” than what is already known.  Specifically, Alice provides that using computers, processors, and memories/applications to execute instructions demonstrates well-understood, routine, and conventional activity.  Alice v. CLS Bank, 573 U.S. 208, 223-24 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Furthermore, and in view of MPEP 2106.05, collecting RF signals via readers and tags applies to mere data collection and is therefore insufficient to offer See MPEP 2106.05 (h) (“limitations that amount to merely indicating …technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application…”); id. (“adding token postsolution components did not make the concept patentable….”).  That is, product containers for housing products and attaching with sensors amount to field of use elements that are ancillary or token elements relative to the invention to monitoring container content.  Further, the algorithms or artificial intelligence are recited as tools to perform an existing process in view of MPEP 2106.05 (f).  See MPEP 2106.05 (f) (distinguishing between claims which recite technological solutions to technological problems and claims reciting mere instructions to apply a judicial exception and finding a lack of inventive concept in the latter).  Moreover, the user interface device is comparable to subject matter rendered ineligible in TLI Communications where the Federal Circuit opined that gathering and analyzing information using conventional techniques and displaying the result is insufficient to demonstrate “significantly more” than the judicial exception.  MPEP 2106.05 (a); TLI Communications v. AV Automotive, 823 F.3d 607, 612-13 (Fed. Cir. 2016).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
Accordingly, the claim recites generic elements performing well-understood, routine, and conventional activity.  Claim 39 is therefore ineligible.  

Independent Claims 43, 47, and 48 substantially recite:  a system for detecting, identifying, tracking or monitoring a stimuli in a container using algorithms or artificial intelligence, comprising:  a computing device comprising a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to:  receive, from a radio frequency reader in communication with the computing device, radio frequency signal output change readings that interact with a stimuli in the container from a tag attached to the exterior of a container; a computing device application configure to analyze at least one signal change reading from the received radio frequency signal output change readings, wherein the signal changes in response to the detection of a stimuli or a measurable change in the stimuli in the container; the computing device configured to detect or identify the stimuli or a measurable change in the stimuli in the container using the radio frequency signal output change readings; and the computing device configured to track and monitor the stimuli in the container, send a notification to a user interface device or provide a value for the stimuli in the container based on the radio frequency signal output change readings.  
The recited limitations cover systems and processes that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind with the additional recitation of generic computer components and natural phenomena (transmit signals and signal changes).  See, e.g., MPEP 2106.04 (b) (citing O’Reilly v. Morse) (explaining that electromagnetism to transmit signals falls within natural phenomena).  That is, other than reciting “a computing device comprising a processing circuitry; and a memory, the memory containing instructions”; “from a radio frequency reader in communication with the computing device, radio frequency signal output change readings that interact with a stimuli in the container from a tag attached to the exterior of a container”; “computing application”; “a user interface device”; and “algorithms or artificial intelligence (Claim 48)” in the claims, nothing in the See October 2019 Update at 9 (“The use of a physical aid…to help perform a mental step…does not negate the mental nature of this limitation.”)  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then the claim falls within the “Mental Processes” grouping of abstract ideas (e.g., analyze a signal change… detect or identify the stimuli or a measurable change…).  Accordingly, Claims 43, 47, and 48 recite a judicial exception.
The judicial exception is not integrated into a practical application.  As stated above, Claims 43 and 47-48 recite the additional elements of “a computing device comprising a processing circuitry; and a memory, the memory containing instructions”; “from a radio frequency reader in communication with the computing device, radio frequency signal output change readings that interact with a stimuli in the container from a tag attached to the exterior of a container”; “computing application”; “a user interface device”; and “algorithms or artificial intelligence (Claim 48)” with the recited limitations.  These elements are recited at a high level of generality, add insignificant extra-solution activity to the judicial exception (data collection), and generally link the use of the exception to a particular technological environment or field of use (i.e. computers, RF technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-h).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to monitor container content.  Claims 43, 47, and 48 are therefore directed to a judicial exception.  
The additional elements “a computing device comprising a processing circuitry; and a memory, the memory containing instructions”; “from a radio frequency reader in communication with the computing device, radio frequency signal output change readings that interact with a stimuli in the container from a tag attached to the exterior of a container”; “computing application”; “a user interface device”; and “algorithms or artificial intelligence (Claim 48)” do not offer “significantly more” than what is already known.  Specifically, Alice provides that using computers, processors, and Alice v. CLS Bank, 573 U.S. 208, 223-24 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Furthermore, and in view of MPEP 2106.05, collecting RF signals via readers and tags applies to mere data collection and is therefore insufficient to offer inventive concept.  Additionally, disclosing containers for housing products and for attachment with conventional sensory components does not overcome the rejection in light of MPEP 2106.05 (g) (h) (Extra Insignificant Extra-Solution Activity and Field of Use and Technological Environment), wherein collecting and transmitting information is directed towards mere data gathering and wherein post-token elements are regarded as field of use and are similarly insufficient to provide “significantly more” than the judicial exception.  See MPEP 2106.05 (h) (“limitations that amount to merely indicating …technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application…”); id. (“adding token postsolution components did not make the concept patentable….”).  That is, product containers for housing products and attaching with sensors amount to field of use elements that are ancillary or token elements relative to the invention directed toward monitoring container content.  Further, the algorithms or artificial intelligence are recited as tools to perform an existing process in view of MPEP 2106.05 (f).  See MPEP 2106.05 (f) (distinguishing between claims which recite technological solutions to technological problems and claims reciting mere instructions to apply a judicial exception and finding a lack of inventive concept in the latter).  Moreover, the user interface device is comparable to subject matter rendered ineligible in TLI Communications where the Federal Circuit opined that gathering and analyzing information using conventional techniques and displaying the result is insufficient to demonstrate “significantly more” than the judicial exception.  MPEP 2106.05 (a); TLI Communications v. AV Automotive, 823 F.3d 607, 612-13 (Fed. Cir. 2016).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements 
Accordingly, the claims recite generic elements performing well-understood, routine, and conventional activity.  Claims 43 and 47-48 therefore ineligible.  
Dependent claims 44-46 do not add “significantly more” to the eligibility of Claims 43 and 48, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 44-46 are therefore also rejected as ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-28, 32-33, 37-38, 43-44, and 46-47 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Allen et al. (U.S. Patent Application Publication No. 20140232519).

As per Claim 27, Allen et al. disclose a radio frequency tag system comprising:	a tag attached to the exterior of a closed container holding a stimuli (Allen et al. disclose RFID tags with sensor portions (FIGs. 2, 3) for detecting environmental data [0040] and quality data (i.e. Please note:  Applicant defines stimuli in Applicant’s specification as, for example, a condition such as gas (e.g., paragraph [0023] “A smart/sensor can be configured to detect or measure the presence, level or quantity of a gas, volatile organic compound, chemical or stimuli (‘gases’) in a container or ambient area and when detected a sensor portion reacts to a gas or stimuli thereby changing the smart/sensor resistivity or signal output…”); paragraph [0029] “a sensor to detect gas or other stimuli that is not produced or emitted by the product….”));
	the tag configured to use radio frequency signals to detect and interact with a stimuli inside the container (Allen et al. disclose the RF encoding program being loaded on an external computer [0047] and that the tag sends deterioration data or environmental conditions for perishable goods stored within containers [0019-0020] [0034] [0037] to determine whether the conditions are within measurable limits [0041]); wherein
	a radio frequency signal output change reading is generated when a radio frequency signal detects and interacts with the stimuli inside the container and provides a measureable signal output change reading to detect or identify the stimuli (Allen et al. discloses acquiring signal data [0019] [0041] and comparing received signal data to baseline limits to determine whether the collected values fall within acceptable limits [0040-0041]).
	
As per Claim 28, Allen et al. disclose a computing device, connected to or in communication with a radio frequency reader, is configured to measure, analyze or interpret a radio frequency signal output change that detects and interacts with the stimuli to determine if the reading fails, maintains, reaches or exceeds a threshold amount specified for a radio frequency signal reading for the stimuli 

	As per Claim 32, Allen et al. disclose the computing device determines by algorithms, artificial intelligence, measurement, analysis or interpretation that the received radio frequency signal or output change reading fails, maintains, reaches or exceeds a threshold amount specified for a radio frequency signal output reading for the stimuli (Allen et al. disclose comparing received data to baseline limits to determine whether the collected values fall within acceptable limits [0040-0041] (FIG. 4). (i.e. interpretation).)

	As per Claim 33, Allen et al. disclose the computing device is configured to send a notification comprising a detection or identification of the stimuli or comprising an indication of a level of freshness, spoilage or contamination or an indication of the presence, level or quantity of a stimuli, contaminant, chemical, compound, element or condition of the stimuli in the container (Allen et al. disclose transmitting a message indicating, for example, a condition of not suitable for use (FIG. 4) [0043-0045].) (FIG. 4).)

As per Claim 37, Allen et al. disclose the stimuli comprises a perishable food, product, item, content of a container or an analyte (Allen et al. disclose chemicals affecting products in containers [0025] and monitoring deterioration of material [0034] [0037] [0041]).  

	As per Claim 38, Allen et al. disclose the tag comprises an NFC, RFID, or hybrid tag or a tag configured to communicate using a Bluetooth protocol (Allen et al. disclose RFID (FIGs. 2, 3).)  

As per Claims 43, Allen et al. disclose a method for detecting, identifying, tracking or monitoring a stimuli in a container using radio frequency signal output change readings (Allen et al.  comprising:
	a radio frequency reader receiving radio frequency signal output change readings that interact with a stimuli in the container from a tag attached to the exterior of a container (Allen et al. disclose using RFID signals to communicate content data [0034] [0037-0038] [0045] via a tag attached to the exterior of a container (FIG. 4) [0017-0019]);
	a computing device, in communication with the radio frequency reader, analyzing at least one signal change from the received radio frequency signal output change readings, wherein the signal changes in response to a detection of a stimuli or a measurable change in the stimuli in the container (Allen et al. disclose obtaining environmental data from the RFID tag data [0025] and that one or more types of content may be detected such as temperature, smoke plume, pressure, vacuum, and the presence or absence of a particular chemical [0025] and Allen et al. further disclose a chemically based sensor in the RFID tag [0034] [0037] to measure stages of deterioration [0034] [0037] for monitored material [0041]);
	detecting or identifying the stimuli or a measurable change in the stimuli in the container using the radio frequency signal output change readings (Allen et al. disclose comparing collected data with baseline values (FIG. 4)); and
	the computing device tracking and monitoring the stimuli in the container or sending a notification to a user interface device based on the radio frequency signal output change readings (Allen et al disclose determining severity levels [0030] for purposes of tracking spoilage (FIG. 4)).

As per Claim 44, Allen et al. disclose the stimuli of the container further comprises a level of freshness, spoilage or contamination or the presence, level or quantity of a stimuli or a contaminant of the stimuli of the container (Allen et al. disclose detecting the presence of chemicals [0025] [0031] and deterioration [0034] [0037].)  

As per Claim 46, Allen et al. disclose a tag further comprises a battery-less tag or label configured to use radio frequency signals to communicate using RFID, NFC, Bluetooth, Wi-Fi or any other wireless protocol or combinations thereof (Allen et al. disclose RFID tags (FIGs. 2, 3).)  

As per Claim 47, Allen et al. disclose a computing device comprising a non-transitory computer readable medium storing thereon instructions for causing a processing circuitry to execute a process for detecting, identifying, tracking or monitoring a stimuli in a container using radio frequency signal output change readings (Allen et al. disclose monitoring conditions/environmental data of products in containers [0019] such as the presence of chemicals [0025] that could affect the quality of the product in the container [0025].  Allen et al. further disclose at least a chemically based sensor in the RFID tag [0034] [0037] to measure stages of deterioration [0034] [0037] for monitored material [0041] (Please note:  Applicant defines stimuli in Applicant’s specification as, for example, conditions such as gases (e.g., paragraph [0023] “A smart/sensor can be configured to detect or measure the presence, level or quantity of a gas, volatile organic compound, chemical or stimuli (‘gases’) in a container or ambient area and when detected a sensor portion reacts to a gas or stimuli thereby changing the smart/sensor resistivity or signal output…”); paragraph [0029] “a sensor to detect gas or other stimuli that is not produced or emitted by the product….”))), the process comprising:
the computing device, in communication with a radio frequency reader, receiving radio frequency signal output change readings that interact with a stimuli in the container from a tag attached to the exterior of a container (Allen et al. disclose a CPU with a memory and RF encoding program (FIGs. 2, 3) and that the RF encoding program may be loaded to an external computer [0047] and Allen et al. disclose an RFID reader transmitting a signal to the RF encoding program [0040].  Allen et al. further disclose RFID tags with sensor portions (FIGs. 2, 3) for detecting deterioration data and/or environmental data [0034] [0037] [0040] in a container [0019].  Allen et al. disclose that the RFID tag may be affixed to an outer surface of a packaged container (FIG. 1) [0019]);
a computing device application analyzing at least one signal change from the received radio frequency signal output changes, wherein the signal changes in response to a detection of a stimuli or a measurable change in the stimuli in the container (Allen et al. disclose the RF encoding program being loaded on an external computer [0047] and that the tag sends deterioration data and/or environmental data for perishable goods or monitored material stored within containers [0019] [0034] [0037] [0041] to determine whether the conditions are within measurable limits [0041].  Allen et al. further disclose comparing received data to baseline limits to determine whether the collected values fall within acceptable limits [0040-0041]);
the computing device detecting or identifying the stimuli or a measurable change in the stimuli in the container using the radio frequency signal output change readings (Allen et al. disclose transmitting a message indicating, for example, a condition of not suitable for use (FIG. 4) [0043-0045] based on the comparison [0040-0041]); and
the computing device sending a notification to a user interface device or indicating a value for the stimuli in the container based on the radio frequency signal output change readings (Allen et al. disclose transmitting a message indicating a condition not suitable for use based on the signals [0043-0045] (i.e. indicating the determined value)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 21, 23, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Patent Application Publication No. 20140232519) in view of Baca et al. (U.S. Patent Application Publication No. 20180053140) and Ma et al. (U.S. Patent Application Publication No. 20160217417).

	As per Claim 1, Allen et al. disclose a system for detecting or monitoring a stimuli in a closed container (Allen et al. disclose monitoring deterioration/conditions/environmental data of products in containers [0017-0019] [0034] [0037] such as the presence of chemicals [0025] that could affect the quality of the product in the container [0025] (Please note:  Applicant defines stimuli in Applicant’s specification as, for example, conditions such as gas (e.g., paragraph [0023] “A smart/sensor can be configured to detect or measure the presence, level or quantity of a gas, volatile organic compound, chemical or stimuli (‘gases’) in a container or ambient area and when detected a sensor portion reacts to a gas or stimuli thereby changing the smart/sensor resistivity or signal output…”); paragraph [0029] “a sensor to detect gas or other stimuli that is not produced or emitted by the product….”)), comprising:
	a computing device, the computing device comprising a processor and a non-volatile, non-transitory memory (Allen et al. disclose a CPU with a memory and RF encoding program (FIGs. 2, 3) and that the RF encoding program may be loaded to an external computer [0047]);
	a radio frequency reader connected to or in communication with the computing device (Allen et al. disclose an RFID reader transmitting a signal to the RF encoding program [0040]);
	a radio frequency tag attached to the exterior of the closed container (Allen et al. disclose RFID tags with sensor portions (FIGs. 2, 3) for detecting environmental data [0040] and chemical data [0034] [0037] in a container [0019].  Allen et al. disclose that the RFID tag may be affixed to an outer surface of a packaged container (FIG. 1) [0019]):
	an application stored in the computing device memory and executable by the processor to cause the computing device to:
	receive at least one radio frequency signal reading from the tag wherein a reading is generated when a radio frequency signal detects and interacts with the stimuli in the container and the reading represents a measurable radio signal output change due to the interaction with the stimuli (Allen et al. disclose the RF encoding program being loaded on an external computer [0047] and that the tag sends deterioration data and/or environmental data for perishable goods or monitored material stored within containers [0019] [0034] [0037] [0041] to determine whether the conditions/collected data are within measurable limits [0041]);
	the computing device is configured to determine by measurement, analysis or interpretation that the radio frequency signal output change reading due to the interaction with the stimuli fails, maintains, reaches or exceeds a threshold amount specified for a radio frequency signal reading for the stimuli (Allen et al. disclose comparing received data to baseline limits to determine whether the collected values fall within acceptable limits [0040-0041]);
	wherein the computing device is configured to send a notification (Allen et al. disclose transmitting a message indicating, for example, a condition of not suitable for use (FIG. 4) [0043-0045].) 
container in a refrigerator (FIG. 1 Item 108b) and a computing device in communication with the refrigerator and a user interface device (FIG. 2).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Allen et al. with container in a refrigerator and a computing device in communication with the refrigerator and a user interface device as seen in Baca et al. in order to allow increased network interaction among system devices, thereby enhance monitoring capabilities, and thus increasing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to increase data sharing, thereby decreasing time in facilitating content monitoring, and thus decreasing system waste.  These inventions when viewed in a combined state would yield predictable results in monitoring content.  
Allen does not explicitly disclose but Ma et al. do teach a notification to the user interface device comprising a detection or an identification of the stimuli (Ma et al. teach using algorithms to determine the object in the container [0036 [0038] and to identify object characteristics such as ripeness or the presence of bacteria [0071-0072] and sending product condition information to a user device [0073].)
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Allen et al. with a notification to the user interface device comprising a detection or an identification of the stimuli of Ma et al. in order to provide more context for monitored items, thereby increasing system transparency, and thus enhancing system processes.  One having ordinary skill in the art would be motivated to make this modification in order to decrease product waste, thereby decreasing expenses, and thus facilitating consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring content.    

	As per Claim 2, Allen et al. disclose the tag comprises an NFC, RFID or hybrid tag or a tag configured to communicate using a Bluetooth protocol (Allen et al. teach exchanging RFID data [0045] and using RFID tags in the invention [0046].)

	As per Claim 4, Allen et al. disclose the computing device, locally or remotely, incorporates an algorithm, artificial intelligence or software program configured to interpret the radio frequency signal output change caused by the interaction with the stimuli (Allen et al. disclose an RF encoding program associated with determining whether a product condition has exceeded minimum or maximum ranges based on the data collected by the tag in monitoring the product [0033] [0041.). 

	As per Claim 21, Allen et al. do not explicitly disclose but Ma et al. do teach the user interface device comprises at least one of a smart speaker, smartphone, a handheld device, a client device, a display or refrigerator (Ma et al. teach sending product condition information to a user device such as a smartphone [0073].).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Allen et al. with the user interface device comprises at least one of a smart speaker, smartphone, a handheld device, a client device, a display or refrigerator of Ma et al. in order to provide more access to monitored items, thereby increasing system transparency, and thus enhancing system processes.  One having ordinary skill in the art would be motivated to make this modification in order to decrease product waste, thereby decreasing expenses, and thus facilitating consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring content.    

As per Claim 23, Allen et al. disclose the radio frequency tag can further attach to the stimuli or to the interior or a closeable container construed to hold the stimuli to provide a signal or output change reading caused by the interaction with stimuli (Allen et al. disclose the tag being placed inside or outside the container to detect the deterioration/environmental conditions [0019] [0034] [0037]).

As per Claim 34, Allen et al. disclose the computing device is configured to detect, measure, or identify, based on radio frequency signal output change measurements, at least one of the following:  (1) the stimuli; (2) an element, chemical or compound of the stimuli; (3) a condition of the stimuli; (4) a contaminant of the stimuli; or (5) the level of freshness, spoilage or contamination of the stimuli (Allen et al. disclose identifying a condition (i.e. not suitable) (FIG. 4)).

	As per Claim 35, Allen et al. disclose the stimuli comprises a perishable food, product, item, content of a container or an analyte (Allen et al. disclose the presence of chemicals in a container [0025] [0034] [0037]).  

Claims 7-8, 10, 22, 24, 26, 29-30, 36, 39-42, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Patent Application Publication No. 20140232519) in view of Ma et al. (U.S. Patent Application Publication No. 20160217417).

As per Claim 7, Allen et al. disclose a method comprising:
	providing a computing device, the computing device comprising a processor and a non-volatile, non-transitory memory, a radio frequency reader connected to or in communication with the computing device, and a radio frequency tag attached to the exterior of a closed container and the processor configured to execute an application in communication with the computing device memory to cause the computing device (Allen et al. disclose a computer running a RF encoding program (FIGs. 2, 3) which may be on an external computer [0047] in communication with a POS system integrating an RFID reader [0045] and further in communication with a tag having a sensor (FIGs. 2, 3) [0047].  Allen et al. further disclose that the tag may be on the exterior or interior of the container or may be affixed to the product [0019]):
	to receive at least one radio frequency signal reading from the tag attached to the exterior of the closed container in communication with a stimuli in the container, wherein the reading is generated when a radio frequency signal detects and interacts with a stimuli in the container and the radio frequency signal reading represents a measurable radio frequency signal output change due to the interaction with the stimuli (Allen et al. disclose electromagnetic power from the antenna to invoke the RF encoding program [0037] for determining whether monitored values fall within baselines (FIG. 4) [0038]);
	to cause the computing device to determine by measurement, analysis or interpretation that the radio frequency signal output change reading from the tag antenna fails, maintains, reaches or exceeds a threshold amount specified for a radio frequency signal reading for a stimuli; and to cause the computing device to send a notification (Allen et al. disclose detecting temperature, smoke plume, pressure, vacuum, deterioration, and the presence or absence of a chemical [0025] [0034] [0037] and comparing the values with baseline values and transmitting a message indicating a determination (FIG. 4).)
	Allen et al. do not explicitly disclose but Ma et al. do teach a user interface device in communication with the computing device and a notification to the user interface device, a notification comprising an identification of the stimuli inside the container (Ma et al. teach using algorithms to determine the object in the container [0036 [0038] and to identify object characteristics such as ripeness or the presence of bacteria [0071-0072] and sending such data to a user interface device (i.e. a smartphone) [0073].)
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Allen et al. with a user interface device in communication with the computing device and a notification to the user interface device, a notification comprising an identification of the stimuli inside the container of Ma et al. in order to provide more access to monitored items, thereby increasing system transparency, and thus enhancing system processes.  One having ordinary skill in the art would be motivated to make this modification in order to decrease product waste, thereby decreasing expenses, and thus facilitating consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring content.    

As per Claim 8, Allen et al. disclose the tag comprises an NFC, RFID or hybrid tag or a tag configured to communicate using a Bluetooth protocol (Allen et al. disclose exchanging RFID data [0045] and using RFID tags [0046].)

	As per Claim 10, Allen et al. disclose the computing device, locally or remotely, incorporates an algorithm, artificial intelligence or software program configured to interpret the radio frequency signal output change caused by the interaction with the stimuli (Allen et al. disclose the RF encoding program determining that the item has spoiled or deteriorated based on signal readings and baseline measurements [0023] [0029] [0034] [0037] [0041]).

As per Claim 22, Allen et al. do not explicitly disclose but Ma et al. do teach the user interface device comprises at least one of a smart speaker, smartphone, a handheld device, a client device, a display or refrigerator (Ma et al. teach sending product condition information to a user device such as a smartphone [0073].).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Allen et al. with the user interface device comprises at least one of a smart speaker, smartphone, a handheld device, a client device, a display or refrigerator as seen in Ma et al. in order to provide more access to monitored items, thereby increasing system transparency, and thus enhancing system processes.  One having ordinary skill in the art would be motivated to make this modification in order to decrease product waste, thereby decreasing expenses, and thus facilitating consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring content.    

As per Claims 24 and 30, Allen et al. disclose the radio frequency tag can further attach to a stimuli or to the interior of a closeable container construed to hold the stimuli and the tag is configured to provide a signal output change reading caused by the interaction with stimuli (Allen et al. disclose attaching the tag to the inside or outside of the container for detecting the conditions [0019].)

	As per Claim 26 and 29, Allen et al. disclose the computing device is configured to detect, measure, or identify, based on radio frequency signal or change measurements, at least one of the following:  (1) the stimuli; (2) an element, chemical or compound of the stimuli; (3) a condition of the stimuli; (4) a contaminant of the stimuli; or (5) the level of freshness, spoilage or contamination of the stimuli (Allen et al. disclose identifying a condition (i.e. not suitable) (FIG. 4)).

As per Claim 36, Allen et al. disclose the stimuli comprises a perishable food, product, item, content of a container or an analyte (Allen et al. disclose chemicals affecting products in containers [0025] and monitoring deterioration of material [0034] [0037] [0041]).  

	As per Claim 39, Allen et al. disclose a method for detecting, identifying, monitoring and tracking a stimuli in a container using radio frequency signal output change readings (Allen et al. disclose using RFID tag data [0017-0019] for monitoring deterioration/conditions/environmental data of products in containers [0019] [0025] [0034] [0037] such as the presence of chemicals [0025] [0034] [0037] that could affect the quality of the product in the container [0025] [0034] (FIG. 4)), comprising:
	a computing device receiving, from a radio frequency reader of a plurality of radio frequency readers, radio frequency signal output change readings from tags attached to the exterior of containers, wherein each tag is configured to communicate a plurality of radio frequency signal output change readings that interact with a stimuli in the container with the tag (Allen discloses receiving RFID signals from a tag on the exterior of a container [0019] [0039] based on interactions with monitored material in the container [0025] [0034] [0037]);
	the computing device, in communication with the radio frequency reader, analyzing at least one signal change from the plurality of radio frequency signals, wherein the signal changes in response to a detection of the presence or absence of a stimuli or a measurable change in the stimuli in the container (Allen et al. disclose obtaining conditions/deterioration data/environmental data from the RFID tag data [0025] [0034] [0037] and that one or more types of content may be detected such as temperature, smoke plume, pressure, vacuum, deterioration and the presence or absence of a particular chemical [0025] [0034] [0037]); and
	the computing device application sending a notice to a user interface device or indicating a value for the stimuli in the container based on the radio frequency signal output change readings (Allen et al disclose determining severity levels [0030] for purposes of tracking spoilage [0043-0045]).
	Allen et al. do not explicitly disclose but Ma et al. do teach
	a computing device application analyzing the signal change using algorithms or artificial intelligence to detect or identify the stimuli or a measurable change in the stimuli in the container (Ma et al. teach using algorithms to determine the object in the container [0036 [0038] and to identify object characteristics such as ripeness or the presence of bacteria [0071-0072]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Allen et al. with a computing device application analyzing the signal change using algorithms or artificial intelligence to detect or identify the stimuli or a measurable change in the stimuli in the container as seen in Ma et al. in order to decrease instances of human or system error in detecting changes, thereby decreasing system waste, and thus decreasing cost.  One having ordinary skill in the art would make this modification in order to decrease effort in monitoring content, thereby enhancing system function, and thus increasing consumer and merchant satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring content.  

	As per Claim 40, Allen et al. disclose the stimuli of the container further comprises a level of freshness, spoilage or contamination or the presence, level or quantity of a stimuli or a contaminant of the stimuli in the container (Allen et al. disclose the presence or absence of chemicals and measuring deterioration [0025] [0031] [0034] [0037].)  

	As per Claim 41, Allen et al. do not explicitly disclose but Ma et al. do teach a user interface device comprises at least one of a smart speaker, smartphone, a handheld device, a refrigerator, a server, a client device or a display (Ma et al. teach sending product condition information to a user device such as a smartphone [0073].)
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Allen et al. with a user interface device comprises at least one of a smart speaker, smartphone, a handheld device, a refrigerator, a server, a client device or a display of Ma et al. in order to provide more access to monitored items, thereby increasing system transparency, and thus enhancing system processes.  One having ordinary skill in the art would be motivated to make this modification in order to decrease product waste, thereby decreasing expenses, and thus facilitating consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring content.    

	As per Claim 42, Allen et al. disclose a tag further comprises a battery-less tag or label configured to use radio frequency signals to communicate using RFID, NFC, Bluetooth, Wi-Fi or any other wireless protocol or combinations thereof (Allen et al. disclose RFID tags (FIGs. 2, 3).)  

	As per Claim 45, Allen et al. disclose the computing device configured to detect the presence of absence of a stimuli in a container using radio frequency signal output change readings from a tag attached to the container (Allen et al. disclose the presence of chemicals/deterioration in a container using RFID tag data attached to an interior or exterior of a container [0019] [0025] [0034] [0037]).
Allen et al. do not explicitly disclose but Ma et al. do teach and to send a notification to the user interface device (Ma et al. teach using algorithms to determine the object in the container [0036 [0038] and to identify object characteristics such as ripeness or the presence of bacteria [0071-0072] and transmitting such information to an external smart device [0073].)
and to send a notification to the user interface device of Ma et al. in order to provide more access to monitored items, thereby increasing system transparency, and thus enhancing system processes.  One having ordinary skill in the art would be motivated to make this modification in order to decrease product waste, thereby decreasing expenses, and thus facilitating consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring content.    
 
As per Claim 48, Allen et al. disclose a system for detecting, identifying, tracking or monitoring a stimuli in a container (Allen et al. disclose monitoring deterioration/conditions/environmental data of products in containers [0019] [0025] [0034] [0037] that could affect the quality of the product in the container [0025] [0034] [0037]), comprising:
a computing device comprising a processing circuitry (Allen et al. disclose a CPU with a memory and RF encoding program (FIGs. 2, 3) and that the RF encoding program may be loaded to an external computer [0047]); and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to:
receive, from a radio frequency reader in communication with the computing device, radio frequency signal output change readings that interact with a stimuli in the container from a tag attached to the exterior of a container (Allen et al. disclose RFID tags with sensor portions (FIGs. 2, 3) for detecting deterioration and environmental data [0034] [0037] [0040] in a container [0019].  Allen et al. disclose that the RFID tag may be affixed to an outer surface of a packaged container (FIG. 1) [0019]);
a computing device application configured to analyze at least one signal change reading from the received radio frequency signal output change readings, wherein the signal changes in response to the detection of a stimuli or a measurable change in the stimuli in the container (Allen et al. disclose obtaining deterioration/environmental data from the RFID tag data [0025] [0034] [0037] and that one or 
the computing device configured to detect or identify the stimuli or a measurable change in the stimuli in the container using the radio frequency signal output change readings (Allen et al. disclose detecting temperature, smoke plume, pressure, vacuum, deterioration, and the presence or absence of a chemical and comparing the values with baseline values (FIG. 4) [0025] [0034] [0037] [0041]); and
the computing device configured to track and monitor the stimuli in the container, send a notification to a user interface device or provide a value for the stimuli in the container based on the radio frequency signal output change readings (Allen et al disclose determining severity levels [0030] for purposes of tracking spoilage (FIG. 4)).  
Allen et al. do not explicitly disclose but Ma et al. in a related invention of product and environmental data monitoring do teach using algorithms or artificial intelligence for such endeavors (Ma et al. teach using algorithms to determine the object in the container [0036 [0038] and to identify object characteristics such as ripeness or the presence of bacteria [0071-0072] and sending product condition information to a user device [0073].)
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Allen et al. with using algorithms or artificial intelligence as seen in Ma et al. in order to decrease instances of human or system error in detecting changes, thereby decreasing system waste, and thus decreasing cost.  One having ordinary skill in the art would make this modification in order to decrease effort in monitoring content, thereby enhancing system function, and thus increasing consumer and merchant satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring content.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Patent Application Publication No. 20140232519) in view of Baca et al. (U.S. Patent Application Publication .  

As per Claim 13, Allen et al. disclose the computing device is configured to detect the presence or absence of stimuli in a container using radio frequency signal output change readings from a tag attached to the container and to send a notification, generate an order or send a notice of a level of freshness or condition of the stimuli to the user interface device (Allen et al. disclose detecting a change and sending a notice to the cash register equipped with an RFID reader (FIG. 4) [0041-0045] (Examiner has addressed the “or” option of sending a notification)).
Allen et al. teach monitoring the stimuli as above and further in view of [0016] (discussing the tracking of chemicals).  However, Allen et al. do not explicitly disclose wherein the computing device is configured to transmit an order to replace the stimuli; and including an identifier for a user; and the user interface device is configured to receive a confirmation for an order for the stimuli
Baca et al. do teach wherein the computing device is configured to transmit an order to replace the content (please see [0012] [0057].)
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Allen et al. with wherein the computing device is configured to transmit an order to replace as seen in Baca et al. in order to mitigate depletion instances for users and accurately identify repurchase needs [0040].  One having ordinary skill in the art would be motivated to make this modification in order to decrease time in content replacements and thus enhance consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring content.  
Miller et al. do teach including an identifier for a user (Miller et al. disclose customer identity information with a purchase (Col 12 Lines 4-20)); and the user interface device is configured to receive a confirmation for an order for the content (Miller et al. teach a providing the mobile computing system with a receipt (Col 5 Lines 30-50).)
including an identifier for a user; and the user interface device is configured to receive a confirmation for an order as seen in Miller et al. in order to ensure that accurate data and requests are being sent among parties, thereby decreasing instances of inaccurate requests, and thus decreasing loss in the system.  One having ordinary skill in the art would be motivated to make this modification in order to increase system security, thereby mitigating fraud, and thus increase customer satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating content monitoring.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/NICOLE ELENA BRUNER/Examiner, Art Unit 3627